852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William R. COX, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-3090.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Petitioner appeals the district court's judgment denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed his motion to vacate his sentence claiming:  1) that he was being imprisoned in violation of 18 U.S.C. Sec. 4205(d) [release on parole after having served two-thirds of each consecutive term or terms];  2) that his trial began before thirty days had elapsed subsequent to his electing to proceed pro se in violation of the Speedy Trial Act, 18 U.S.C. Sec. 3161(c)(2);  and 3) that he was denied effective assistance of counsel because his court appointed advisory counsel inadequately assisted him in his pro se defense effort.


3
The district court denied petitioner's motion to vacate after determining that:  1) it was not vested with jurisdiction to decide whether petitioner was being held in excess of two-thirds of his sentence in violation of 18 U.S.C. Sec. 4206(d);  2) petitioner waived any challenge under the Speedy Trial Act by failing to raise the issue in a timely manner at trial;  and 3) petitioner waived any ineffective assistance of counsel claim by electing to proceed pro se.


4
Upon review, we conclude that the district court's judgment was correct.  Accordingly, the district court's judgment is hereby affirmed for the reasons stated in the district court's order dated December 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.